CESKA SPORITELNA, A.S.

 

GENERAL TERMS AND CONDITIONS FOR THE PROVISION OF LOANS, INCLUDING MORTGAGE
LOANS, TO LEGAL ENTITIES

AND INDIVIDUALS - ENTREPRENEURS

 

I. INTRODUCTION

1. General Principles. These General Loan Terms and Conditions shall govern the
rights and obligations of each of the Bank, the Client, and the Guarantor
arising under or in connection with the execution of the Loan Agreement and the
Guarantee Agreement, and the provision of Loans.

2. General Loan Terms and Conditions as an Integral Part of Loan Agreement and
Guarantee Agreement. The General Loan Terms and Conditions constitute an
integral part of each Loan Agreement if so provided for in the Loan Agreement.
The Client's acceptance of the General Loan Terms and Conditions is a
prerequisite for drawing of any Advance by the Client. The Loan Agreement must
be prepared in a written form. If the terms of the applicable Loan Agreement
differ from or conflict with the General Loan Terms and Conditions, the terms of
the Loan Agreement shall prevail. The General Loan Terms and Conditions shall
also govern the rights and obligations of the Bank and the Guarantor arising
under or in connection with the execution of the Guarantee Agreement, if so
provided for in the Guarantee Agreement. If the terms of the applicable
Guarantee Agreement differ from or conflict with the General Loan Terms and
Conditions, the terms of the Guarantee Agreement shall prevail.

3. Changes and Amendments to the General Loan Terms and Conditions. The Bank
notifies the Client and the Guarantor of any changes in, or amendments to, the
General Loan Terms and Conditions by a written notice of (i) the Announcement of
Changes and (ii) the date of Announcement of Changes sent to the correspondence
address of the Client specified in the Loan Agreement, and the correspondence
address of the Guarantor specified in the Guarantee Agreement, respectively. Any
such changes in, or amendments to, the General Loan Terms and Conditions shall
become effective in respect of the legal relationship between the Bank and the
Client or the Guarantor as of the thirtieth (30th) day following the date of the
applicable Announcement of Changes, unless the Client or Guarantor has delivered
to the Bank its written disagreement with such change in, or amendment to, the
General Loan Terms and Conditions within five (5) Business Days prior to the
expiration of such thirty-day period.

4. Definitions. The capitalized terms used in the General Loan Terms and
Conditions, the Loan Agreement and the Guarantee Agreement shall have the
meanings ascribed to them in Article 65 unless otherwise defined in the Loan
Agreement or the Guarantee Agreement.

 

II. GENERAL PROVISIONS

5. Basic Provision. By entering into a Loan Agreement, the Bank agrees to
provide to the Client funds up to the Loan Facility and the Client agrees to
repay the Loan and pay any interest accrued thereon to the Bank in accordance
with the General Loan Terms and Conditions and the Loan Agreement. The Loan
Agreement stipulates, in particular, the purpose of the Loan, the Loan Facility,
the applicable interest rate of the Loan or the method of calculation thereof,
Interest Period, Draw-Down Period, procedure and terms of drawing of Advances,
procedure and dates for repayment of the Loan and payment of any interest
accrued thereon.

6. Loan Currency. The Loan Agreement shall specify a Loan Currency. Unless the
Loan Agreement provides otherwise, the Client shall repay the Loan and pay all
interest accrued thereon to the Bank in the Loan Currency.

7. More Clients or Guarantors. If more than one Client concludes the relevant
Loan Agreement with the Bank, all such Clients shall be jointly and severally
liable for any and all obligations towards the Bank arising under such Loan
Agreement or in connection therewith. If more than one Guarantor provides
guarantee for the obligations of the Client, all such Guarantors shall be
jointly and severally liable for their obligations towards the Bank.

 

III. INTEREST AND CHARGES

8. Interest

8.1 Interest Rate in the Loan Agreement. The Loan Agreement shall specify the
interest rate or the method of calculation thereof. The Bank and the Client may
agree in the Loan Agreement upon a fixed interest rate, a Variable Rate, or a
Floating Rate. Unless the Loan Agreement provides otherwise, the Client shall
pay to the Bank the interest accrued on the Loan on the last day of each
Interest Period in the manner specified in Article 16.

8.2 Interest Period. Interest shall accrue on the Loan on daily basis from the
date on which the Loan or any part thereof was drawn (inclusive) by the Client
to the date preceding the date of repayment of the Loan (inclusive). The first
Interest Period shall commence on the date of drawing of the first Advance. The
Client shall pay the accrued interest on the last day of the current Interest
Period for each day of such Interest Period commencing on the later of: the last
day of the preceding Interest Period (inclusive), or the date of drawing of the
first Advance (inclusive), and ending on the earlier of: the day preceding the
last day of such Interest Period (inclusive), or the day preceding the repayment
of the Loan (inclusive). If the last day of the Interest Period is not a
Business Day, the last day of such Interest Period shall be deemed to be the
immediately following Business Day and the Interest Period shall be extended to
such day. The subsequent Interest Period shall be shortened so as to end on its
originally scheduled last day.

8.3 Interest Calculation Basis. Unless agreed otherwise in the Loan Agreement,
the Bank shall calculate interest on the basis of the actual number of days and
a year of 360 days.

8.4 Base Rate. The Client and the Bank may agree in the Loan Agreement that the
applicable interest rate shall be the Bank's Base Rate. The Bank shall announce
any changes of the Base Rate by displaying its new amount on the Bank's
premises. The change of amount of the Base Rate shall become effective on the
date when the new amount of the Base Rate is announced by displaying on the
Bank's premises.

8.5 Interest Rate Period. The first Interest Rate Period shall commence on the
date when the first Advance is drawn. If the last day of the Interest Rate
Period is not a Business Day, the last day of the current Interest Rate Period
shall be the immediately following Business Day and the current Interest Rate
Period shall be extended to such day. The subsequent Interest Rate Period shall
be shortened so as to end on its originally scheduled last day.

8.6 Variable Rate. The Client and the Bank may agree in the Loan Agreement that
the applicable interest rate shall be a Variable Rate the amount of which shall
be fixed for each Interest Rate Period. The Variable Rate shall be effective
from the first day of each Interest Rate Period (inclusive) to the last day of
such Interest Rate Period (inclusive). If, under the applicable Loan Agreement,
the Variable Rate is based on the Reference Rate, the Bank shall determine the
amount of Variable Rate in respect of each new Interest Rate Period on the
Calculation Day as a sum of the amount of the Reference Rate on the Calculation
Day and a margin specified in the Loan Agreement. The Bank shall otherwise
notify the Client of the amount of Variable Rate in writing prior to the
beginning of the new Interest Rate Period.

8.7 Calculation Source Termination. If the Reference Rate is not announced by
the appropriate source on the Calculation Day, instead of the Reference Rate,
the Bank shall use for the calculation of the amount of Variable Rate in respect
of the new Interest Rate Period the Bank's Base Rate effective on the
Calculation Day. In such case, the Bank shall promptly notify the Client in
writing of the termination of the calculation source and of the amount of
Variable Rate calculated on the basis of the Base Rate. The amount of Variable
Rate calculated on the basis of the Base Rate shall then apply until the Bank
and the Client agree on the amount or method of calculation of the Variable
Rate.

8.8 Default Interest. If the Client fails to duly and timely repay the Loan
including any agreed prepayments, the Client shall in addition to, and not in
lieu of, any interest accruing on the Loan in accordance with the Loan Agreement
also pay default interest to the Bank. Default interest shall accrue in respect
of any overdue amounts on daily basis from the first day of default (inclusive)
to the day immediately preceding the day of repayment of such overdue amounts
(inclusive). The Bank shall calculate the amount of default interest on the
basis of default interest rate applicable to any overdue Loan specified in the
List of Fees and Charges effective on the date on which the Client is in
default. If the Client fails to duly and timely pay any amount of interest
accrued on the Loan, contractual penalties, Charges, Fees, damages and costs
incurred by the Bank or any other monetary obligations of the Client, the Bank
shall also be entitled to receive default interest from the Client. Default
interest shall accrue in respect of any overdue amounts on daily basis from the
first day of default (inclusive) to the day immediately preceding the day of
repayment of such overdue amounts (inclusive). The Bank shall calculate the
amount of default interest on the basis of the default interest rate applicable
to any overdue interest accrued on the Loan, contractual penalties, Charges,
Fees, damages and costs incurred by the Bank or any other monetary obligations
of the Client specified in the List of Fees and Charges effective on the date on
which the Client is in default.

8.9 Payment of Default Interest. Any and all amounts of default interest shall
be payable on daily basis and shall be paid by the Client to the Bank in the
manner specified in Article 16. The amounts of default interest shall not be
set-off against the Client's obligation to reimburse to the Bank any damages
that the Client shall have caused to the Bank.

9. Charges and Fees

9.1 Arrangement Fee. In consideration for the Bank's acceptance of obligation to
provide to the Client funds up to the Loan Facility, the Client shall within
three (3) Business Days of the execution of the Loan Agreement pay an
Arrangement Fee to the Bank. The amount of the Arrangement Fee is specified in
the Loan Agreement.

9.2 Commitment Fee. If the Loan Agreement provides for the obligation of the
Client to pay the Commitment Fee, the Client shall pay such Commitment Fee to
the Bank in the manner specified in Article 16. The rate of the Commitment Fee
is specified in the Loan Agreement. The amount of the Commitment Fee is
calculated on daily basis throughout the Draw-Down Period from the difference
between the Loan Facility and the Loan using the rate of the Commitment Fee.
Unless otherwise provided in the Loan Agreement, the payment of the Commitment
Fee shall be due on the last day of each calendar month. If such day is not a
Business Day, the maturity date for the payment of the Commitment Fee shall be
the immediately following Business Day. On the maturity date for the payment of
the Commitment Fee, the Client shall pay the Commitment Fee for the time period
commencing on the later of: the maturity date for the payment of the preceding
Commitment Fee (inclusive), or the first day of the Draw-Down Period
(inclusive), and ending on the earlier of: the day preceding the maturity date
for the payment of such Commitment Fee (inclusive), or the day preceding the
last day of the Draw-Down Period (inclusive).

9.3 Other Fees and Charges. The Client shall pay to the Bank any and all Fees
and Charges pursuant to the Loan Agreement, the General Loan Terms and
Conditions, and the List of Fees and Charges. The Guarantor shall pay to the
Bank any and all Fees and Charges pursuant to the Guarantee Agreement, the
General Loan Terms and Conditions and the List of Fees and Charges. Unless
otherwise provided in the Loan Agreement and provided that no currency is
specified for the payment of any Charges and Fees in the List of Fees and
Charges, both the Client and the Guarantor shall pay all Charges and Fees in the
Loan Currency.

9.4 Changes and Amendments to the List of Fees and Charges. The Bank may at any
time and repeatedly change and amend the List of Fees and Charges. Any such
changes in or amendments to the List of Fees and Charges shall be announced by
displaying the revised List of Fees and Charges on the Bank's premises. Any such
change in or amendment to the List of Fees and Charges shall become effective on
the date when displayed on the Bank's premises.

9.5 Cost Reimbursement. The Client shall reimburse the Bank for (i) any and all
reasonable and adequate costs and expenses that the Bank may incur in connection
with the contractual relationship between the Bank and the Client, and (ii) any
and all costs and expenses related to the preparation and completion of the
documentation of the contractual relationships between the Bank and the Client
including any amendments thereto. The Guarantor shall reimburse the Bank for (i)
any and all reasonable and adequate costs and expenses that the Bank may incur
in connection with the contractual relationship between the Bank and the
Guarantor, and (ii) any and all costs and expenses related to the preparation
and completion of the documentation of the contractual relationships between the
Bank and the Guarantee including any amendments thereto.

 

IV. DRAW-DOWN OF LOAN

10. Draw-Down Period. The Client shall be entitled to draw any Advances only
during the Draw-Down Period. If no Draw-Down Period is specified in the
applicable Loan Agreement, the Draw-Down Period shall be deemed to be a time
period of ninety (90) days following the effective date of the Loan Agreement.
The Client shall deliver to the Bank a written request for drawing of any
Advance no later than by 10:00 a.m. on the third (3rd) Business Day prior to the
expiration of the Draw-Down Period.

11. Late Drawing of Advance. If the Client delivers to the Bank a draw-down
request after the expiration of the Draw-Down Period and the Bank decides to
provide to the Client the Loan Facility or any part thereof, the Draw-Down
Period shall be deemed to be extended by an agreement between the Bank and the
Client until such date when the Advance is actually drawn. The Client shall pay
to the Bank a Commitment Fee and a Reservation Fee for such extended period,
provided that the Commitment Fee and Reservation Fee were agreed in the Loan
Agreement. If the Client fails to draw any Advance during the Draw-Down Period
and the Bank does not permit drawing of any Advance after the expiration of the
Draw-Down Period in accordance with this Article, the contractual relationship
between the Client and the Bank under the Loan Agreement shall terminate on the
thirtieth (30th) day following the last day of the Draw-Down Period. The
foregoing shall not affect the obligation of the Client to discharge in full all
monetary obligations of the Client to the Bank which have arisen prior to the
date of termination of the legal relationship between the Bank and the Client.

12. Draw-Down Conditions. Unless otherwise agreed in the Loan Agreement, the
Bank shall provide to the Client the funds up to the Loan Facility pursuant to a
request for drawing of Advance made by the Client, provided that (a) on or prior
to the date of drawing of any Advance, no Event of Default or any other
circumstance occurred or is threatening that would permit the Bank to rescind
the Loan Agreement, terminate by notice the provision of the Loan Facility, or
declare the Loan immediately due and payable in accordance with the provisions
of Article 44 hereof, (b) the Client opened a current account to which the Bank
shall transfer the funds in accordance with the Loan Agreement, (c) as of the
date of drawing of any Advance, the Bank shall have received from the Client any
and all documents, approvals and other materials that the Bank shall have
requested in connection with drawing of such Advance, (d) all applicable
conditions to drawing of such Advance specified in the Loan Agreement shall have
been satisfied, and (e) by the Bank's making the payments to the third party
bank accounts from the current account specified in the Loan Agreement in
accordance with the payment orders of the Client, the purpose of the Loan
specified in the Loan Agreement shall have been complied with. The Loan
Agreement may specify the minimum Advance amount that shall be drawn by the
Client. Unless otherwise agreed between the Client and the Bank, the Bank shall
(i) debit the funds representing any Advance from the Loan Account after it has
received from the Client a respective request for drawing of Advance in
accordance with the General Loan Terms and Conditions and the Loan Agreement,
(ii) transfer such funds to the current account specified in the Loan Agreement,
and (iii) transfer the funds from such current account to the third party bank
account or accounts pursuant to the payment orders of the Client to the Bank in
accordance with Article 13(c).

13. Draw-Down Request. The Client shall be bound by any request for drawing of
Advance delivered to the Bank and shall not be permitted to withdraw such
request or change or amend the terms and conditions thereof without the prior
written consent of the Bank. Unless otherwise agreed in the Loan Agreement, the
Client shall deliver a request for drawing of any Advance on the form of the
Bank. Each request for drawing of Advance shall specify:

a) the date of drawing of Advance, which shall be a Business Day within the
Draw-Down Period not occurring prior to the second Business Day following the
date of delivery of the applicable request for drawing of Advance to the Bank;

b) the amount of Advance which (i) shall comply with the terms and conditions of
the General Loan Terms and Conditions and the Loan Agreement, and (ii) shall
not, together with all other Advances drawn by the Client under the Loan
Agreement, exceed the aggregate amount of the Loan Facility;

c) with each request for drawing of Advance, the Client shall enclose (i) duly
completed payment order instructing the Bank to transfer funds representing such
Advance from the current account specified in the Loan Agreement to a third
party bank account or accounts in accordance with the purpose of the Loan
defined in the Loan Agreement and specifying a payment date that is the date of
the drawing of Advance, and (ii) all documents required under the Loan Agreement
which confirm that all payments made by the Bank in accordance with the above
described payment orders delivered by the Client to the Bank shall comply with
the purpose of the Loan defined in the Loan Agreement.

14. Failure to Draw Entire Loan Facility. If the Client has drawn any Advance
during the Draw-Down Period but failed to draw the Loan Facility in full, the
Client shall repay the Loan by making installments in accordance with the Loan
Agreement, provided that the last installment shall be reduced by the amount of
Loan Facility which was not drawn by the Client. If the amount of Loan Facility
which was not drawn by the Client exceeds the amount of the last installment
specified in the Loan Agreement, the last installment shall be canceled and
immediately preceding installment shall be reduced by the amount of Loan
Facility not drawn by the Client which exceeds the amount of the last
installment pursuant to the Loan Agreement. Should the amount of Loan Facility,
which was not drawn by the Client, exceed the sum of the two last installments
under the Loan Agreement, the same procedure shall be applied beginning with the
latest installment and ending with the earliest installment pursuant to the Loan
Agreement. If the Loan Agreement provides for the obligation of the Client to
repay the Loan by a lump-sump repayment, such lump-sum repayment shall be
reduced by the amount of Loan Facility, which was not drawn by the Client. If
the Loan Agreement provides for repayment of the Loan by annuity installments,
the failure to draw the Loan Facility in full shall be reflected by modifying
the amount of such annuity installments on the date of the first modification of
the applicable interest rate in accordance with the Loan Agreement. The Client's
failure to draw the Loan Facility in full shall not in any respect affect its
obligation to pay the full amount of the Arrangement Fee.

 

V. LOAN REPAYMENT

15. Loan Repayment. The Client shall repay the Loan and pay any interest accrued
thereon in the manner and at dates specified in the Loan Agreement.

16. Due Date Set-Off, Sufficient Balance. The Client and the Bank agree that the
Client shall repay the Loan and pay any and all of its other obligations to the
Bank arising under and in connection with the Loan Agreement by the Bank
setting-off, on their respective due dates, all of its due receivables against
the Client against the funds of the Client deposited in the current account
designated for such purpose in the Loan Agreement. In case that the due date
scheduled for the payment of any such receivables shall be a day other than a
Business Day, the Bank shall set off such receivables against the funds
deposited in the current account on the immediately following Business Day. The
Client shall ensure that sufficient funds be available on its current account
for the payment of any such receivable no later than on the due date scheduled
for the payment thereof. If such account is maintained in a currency other than
the currency in which such receivable shall be paid, the Client shall ensure
that sufficient funds be available in such account no later than two (2)
Business Days prior to the due date scheduled for the payment of such receivable
by the Client to the Bank. If the funds deposited in the Client's current
account are not sufficient for the payment of all due obligations of the Client
to the Bank, such funds shall be set-off against the due claims that the Bank
may have against the Client in the following order:

1) payment of contractual penalties and default interest;

2) reimbursement for losses suffered and costs incurred by the Bank;

3) payment of any Charges;

4) payment of any Fees;

5) payment of interest accrued on the Loan; and

6) repayment of the Loan (if the Loan is repaid by installments, commencing with
the installment of oldest maturity and ending with the most recent installment).

If the Bank has due claims against the Client arising under or in connection
with more Loan Agreements, the Bank may use the funds deposited in the current
account to set-off its due claims arising under or in connection with any such
Loan Agreement in the order determined by the Bank at its sole discretion.

17. Determination of Terms and Conditions Applicable to Subsequent Interest Rate
Periods. If the Loan Agreement provides that the applicable interest rate in
respect of the Loan is a Variable Rate whose amount (but not the structure) is
determined only for the first Interest Rate Period and the amount of interest
rate in respect of each subsequent Interest Rate Period shall be notified to the
Client by the Bank in writing not later than thirty (30) Business Days prior to
the end of the current Interest Rate Period, the Client shall be entitled to
prepay the Loan or any part thereof pursuant to Client's written notice
delivered to the Bank within fifteen (15) days following receipt by the Client
of a Bank's notice indicating the amount of interest rate applicable to the
subsequent Interest Rate Period. Such Client's notice of a prepayment of the
Loan or any part thereof to the Bank shall specify the amount of such prepayment
and the prepayment shall be made by the Client not later than on the fourth
(4th) Business Day preceding the last day of the current Interest Rate Period.
If the Loan is not prepaid in full, the Bank shall not later than on the last
day of the current Interest Rate Period notify the Client in writing of the new
amount and new maturity dates in respect of the installments of the Loan.

18. Repayment by Annuity Installments. For the period commencing on the date of
drawing of first Advance and ending on the last day of the Interest Period
immediately preceding the Interest Period in which the first annuity installment
shall become due and payable, the Client shall pay any applicable interest in
respect of the Loan in accordance with the General Loan Terms and Conditions
(i.e., not as part of annuity installments of the Loan and any interest accrued
thereon).

19. Payment from Other Accounts. If the funds deposited in the current account
designated for the purpose of repayment of the Loan in the Loan Agreement are
not sufficient for the full satisfaction of any and all due receivables of the
Bank from the Client arising under or in connection with the Loan Agreement, the
Bank may set-off such due receivables against the funds deposited in any other
account of the Client maintained with the Bank, or refuse to execute any
Client's instruction to the Bank in respect of such funds, or otherwise restrain
the Client from disposing with the funds deposited in any of such Client's
accounts. If the funds deposited in the Client's accounts are not sufficient for
the payment of any and all due receivables of the Bank from the Client, such
funds shall be set-off against the due receivables of the Bank in the order
specified in Article 16.

20. Prepayment of Loan. Except as provided in Article 17, the Client shall not
be allowed to prepay the Loan or any part thereof prior to its maturity date
specified in he Loan Agreement without the prior express written consent of the
Bank. Should the Bank consent to such prepayment of the Loan or any part
thereof, the Client shall (i) reimburse the Bank for any and all costs and
expenses that the Bank may incur in connection with such prepayment, and (ii)
pay to the Bank a Charge for prepayment of the Loan in the amount specified in
the List of Fees and Charges.

Any prepayment of the Loan shall first be set-off against any of the Bank's past
due receivables from the Client and, thereafter, against any of the Bank's
receivables against the Client not yet due and payable. The provisions of
Articles 14 and 16 shall accordingly apply to such prepayment unless otherwise
provided in the Loan Agreement.

21. Loan Prepayment Procedure. If the Bank agrees with a prepayment of the Loan
by the Client pursuant to Article 20, the Bank shall specify in its written
consent the due date and amount of such prepayment of the Loan. The Client shall
prepay the specified amount of the Loan on the date specified by the Bank.

 

VI. REPRESENTATIONS

22. Representations. Unless otherwise provided in the Loan Agreement, the Client
hereby makes in favor of the Bank as of the date of execution of the Loan
Agreement and thereafter as of each following day until the full satisfaction of
any and all obligations of the Client arising under or in connection with the
Loan Agreement the following representations. Unless otherwise provided in the
Guarantee Agreement, the Guarantor hereby makes in favor of the Bank as of the
date of execution of the Loan Agreement and the Guarantee Agreement and
thereafter as of each following day until the satisfaction in full of any and
all obligations of the Guarantor arising under or in connection with the
Guarantee Agreement the following representations:

a) the Client is an individual - entrepreneur having unlimited capacity to
perform his/her rights and obligations and to take any legal action, including,
without limitation, to enter into the Loan Agreement and other contractual
relationships related to the Loan Agreement, and to perform his/her obligations
under the Loan Agreement, the General Loan Terms and Conditions and other
contractual relationships related to the Loan Agreement. The execution of the
Loan Agreement and other contractual relationships related to the Loan
Agreement, and the performance by the Client of any and all obligations
thereunder have been duly authorized by the Client. The Client has obtained any
and all necessary authorizations and licenses permitting the Client to carry on
his/her business as it is now being conducted by the Client;

or

the Client is a legal entity duly organized, incorporated, and existing under
the laws of the jurisdiction of its incorporation, having the full power and
authority to perform its rights and obligations and to take any legal action,
including, without limitation, to enter into the Loan Agreement and other
contractual relationships related to the Loan Agreement, and to perform its
obligations under the Loan Agreement, the General Loan Terms and Conditions and
other contractual relationships related to the Loan Agreement. The execution of
the Loan Agreement and other contractual relationships related to the Loan
Agreement, and the performance by the Client of any and all obligations
thereunder have been duly authorized by the relevant corporate organs of the
Client. The Client has obtained any and all necessary authorizations and
licenses permitting the Client to carry on its business as it is now being
conducted by the Client;

b) the Guarantor is an individual - entrepreneur having unlimited capacity to
perform his/her rights and obligations and to take any legal action, including,
without limitation, to enter into the Guarantee Agreement and to perform his/her
obligations under the Guarantee Agreement and the General Loan Terms and
Conditions. The execution of the Guarantee Agreement and the performance by the
Guarantor of any and all of his/her obligations thereunder have been duly
authorized by the Guarantor. The Guarantor has obtained any and all necessary
authorizations and licenses permitting the Guarantor to carry on his/her
business as it is now being conducted by the Guarantor;

or

the Guarantor is a legal entity duly organized, incorporated, and existing under
the laws of the jurisdiction of its incorporation, having the full power and
authority to perform its rights and obligations and to take any legal action,
including, without limitation, to enter into the Guarantee Agreement, and to
perform its obligations under the Guarantee Agreement and the General Loan Terms
and Conditions. The execution of the Guarantee Agreement and the performance by
the Guarantor of any and all of its obligations thereunder have been duly
authorized by the relevant corporate organs of the Guarantor. The Guarantor has
obtained any and all necessary authorizations and licenses permitting the
Guarantor to carry on its business as it is now being conducted by the
Guarantor;

c) the Loan Agreement and other contractual documents related to the Loan have
been duly and validly executed by the Client or its duly authorized
representatives, who acted within the scope of their authorization. Any and all
obligations of the Client arising under or in connection with the Loan Agreement
and the other contractual documents related to the Loan Agreement are valid and
enforceable against the Client. The Client has duly complied, or is prepared to
comply, with any and all of its obligations arising under or in connection with
the Loan Agreement and the other contractual documents related to the Loan
Agreement;

d) the Guarantee Agreement has been duly and validly executed by the Guarantor
or its duly authorized representatives, who acted within the scope of their
authorization. Any and all obligations of the Guarantor arising under or in
connection with the Guarantee Agreement are valid and enforceable against the
Guarantor. The Guarantor has duly complied, or is prepared to comply, with any
and all of its obligations arising under or in connection with the Guarantee
Agreement;

e) each Collateral constitutes a valid and enforceable obligation of the person
providing such Collateral and such person has duly complied, or is prepared to
duly comply, with any and all of its obligations arising under or in connection
with the Collateral;

f) the Client has obtained any and all permits and approvals from any competent
governmental entity or any other third party which are for any reason whatsoever
necessary for (i) the valid execution of the Loan Agreement and other
contractual documents related to the Loan Agreement, (ii) the drawing of
Advance, and (iii) the performance by the Client of any of its obligations
arising under or in connection with the Loan Agreement and the other contractual
documents related to the Loan Agreement, and any and all such permits and
approvals are in full force and effect;

g) the Guarantor has obtained any and all permits and approvals from any
competent governmental entity or any other third party which are for any reason
whatsoever necessary for (i) the valid execution of the Guarantee Agreement, and
(ii) the performance by the Guarantor of any of its obligations arising under or
in connection with the Guarantee Agreement and any and all other related
arrangements, and any and all such permits and approvals are in full force and
effect;

h) neither the execution of the Loan Agreement and the entering into other
contractual relationships related to the Loan Agreement by the Client or any of
the Client's Affiliates, nor the performance of any obligations hereunder and
thereunder and the drawing of Advance (i) violates the provisions of the
constitutive or any other organizational documents of the Client or any of the
Client's Affiliates, (ii) is in contravention with any agreement, document,
court resolution, arbitration award, and/or administrative decision, regardless
of whether in force and effect or not, binding on the Client or any of the
Client's Affiliates and/or affecting the rights and obligations of the Client or
any of the Client's Affiliates and/or the condition of its or their assets, or
(iii) is in breach of applicable law;

i) neither the execution of the Guarantee Agreement nor the performance of any
obligations hereunder and thereunder (i) violates the provisions of the
constitutive or any other organizational documents of the Guarantor, (ii) is in
contravention with any agreement, document, court resolution, arbitration award,
and/or administrative decision, regardless of whether in force and effect or
not, binding on the Guarantor and/or affecting the rights and obligations of the
Guarantor and/or the condition of its assets or (iii) is in breach of applicable
law;

j) neither the execution of the Loan Agreement and the drawing of Advance, nor
the performance by the Client of any of its obligations to the Bank arising
under or in connection with the Loan Agreement, the General Loan Terms and
Conditions, and other contractual relationships related to the Loan Agreement
will cause or result in an Event of Default;

k) neither the execution of the Guarantee Agreement, nor the performance by the
Guarantor of any of its obligations to the Bank arising under or in connection
with the Guarantee Agreement and the General Loan Terms and Conditions will
cause or result in an Event of Default;

l) to the best knowledge of each of the Client and the Guarantor, no petition
has been filed in relation to either of them for issuing a decision or
instituting any court, arbitration, or administrative proceedings (such as
petition to declare either of the Client and the Guarantor bankrupt, petition
for composition, petition for issuing an injunction, or a petition for
enforcement of court decision) nor have any such proceedings been instituted
that might adversely affect the legal, financial, or economic situation of the
Client or Guarantor or the ability of the Client to perform any of its
obligations arising under or in connection with the Loan Agreement, the General
Loan Terms and Conditions, and other contractual relationships related to the
Loan Agreement, or the ability of the Guarantor to perform any of its
obligations arising under or in connection with the Guarantee Agreement and the
General Loan Terms and Conditions and, to the best knowledge of either of the
Client and the Guarantor, no such petition or proceedings are threatening;

m) since the execution of the Loan Agreement, there has been no material adverse
change affecting the legal, financial, or economic situation or operations of
the Client, or its ability to perform any of its obligations arising under or in
connection with the Loan Agreement, the General Loan Terms and Conditions, and
other contractual relationships related to the Loan Agreement. The Client is not
insolvent or overburdened with debt within the meaning of applicable law;

n) since the execution of the Loan Agreement and the Guarantee Agreement, there
has been no material adverse change affecting the legal, financial, or economic
situation or operations of the Guarantor or its ability to perform any of its
obligations arising under or in connection with the Guarantee Agreement and the
General Loan Terms and Conditions. The Guarantor is not insolvent or
overburdened with debt within the meaning of applicable law;

o) any and all documents and other information, oral or written, provided or
disclosed to the Bank in connection with the conclusion of the Loan Agreement,
the Guarantee Agreement, or any other related agreement, or in connection with
drawing of any Advance were as of the respective dates of the provision or
disclosure thereof true, complete, correct and not misleading in any material
respect. Since the date of disclosure or provision of any such documents and
other information to the Bank, there have been no material adverse changes in
the matters to which such information relate or in the business of the Client or
any of the Client's Affiliates;

p) neither the Client nor the Guarantor is a person having a non-standard
relationship to the Bank within the meaning of applicable law;

q) neither the Client nor the Guarantor is in default (as recorded by applicable
authorities) in respect of any payment in connection with tax duties, the public
health insurance, social security, contributions to the state employment policy,
and custom duties.

23. Changes to Representations. If the Bank issues its written consent with a
change of any representation made by the Client or the Guarantor in the Loan
Agreement, the Guarantee Agreement, or the General Loan Terms and Conditions,
any such representation shall be deemed changed from (and including) the date of
delivery of a written notice of such change by the Client or the Guarantor to
the Bank. From the date of delivery, the representations of the Client and the
Guarantor shall continue to refer to the facts and/or circumstances consented to
by the Bank in writing pursuant to this Article.

VII. COVENANTS

24. Reporting Duty. The Client shall, at dates specified below and in form and
substance acceptable to the Bank, provide the Bank with the following
information and/or documents. The same duty shall be separately performed by the
Guarantor. The information and/or the documents to be submitted by the Client
and the Guarantor shall include, without limitation, the following:

a) within two (2) Business Days from the date on which it knew or may have known
such fact or circumstance, information that any representation made by the
Client or the Guarantor in the Loan Agreement, the Guarantee Agreement or the
General Loan Terms and Conditions (including, without limitation, Article 22 and
Article 23) or any other document furnished to the Bank in connection with the
Loan Agreement is false, incomplete, incorrect and/or misleading in any material
respect;

b) within two (2) Business Days from the date on which it knew or may have known
such fact or circumstance, information about any changes (i) in the
organizational and/or legal structure of the Client or the Guarantor, whether
proposed or effected (such as transformation pursuant to the Commercial Code),
(ii) in the relevant entries in the Trade Registry or the Commercial Registry,
(iii) in the personal data, (iv) in the permanent residence, and any other
changes that might adversely affect the Bank as lender;

c) within ten (10) days following the date on which any such reporting duty
under the applicable law arose, if it is an issuer of any registered securities
or securities registered with any competent foreign authority supervising the
securities market, any and all documents and information which have been
provided or which are required to be provided by it to the Czech Securities
Commission (in Czech: Komise pro cenne papiry Ceske republiky) or any competent
foreign authority supervising the securities market in order to comply with any
reporting duty under applicable law;

d) within ten (10) days following the date on which any such reporting duty
under the applicable law arose, if it is an issuer of any securities listed on
the Prague Securities Exchange (in Czech: Burza cennych papiru Praha, a.s.) or
any other Czech or foreign securities exchange or other organized securities
market, any and all documents and information which have been provided or which
are required to be provided to any such securities exchange or securities market
by it in order to comply with any reporting duty under applicable law;

e) within ten (10) days from their actual publication, disclosure, or provision
or the date on which such documents or information should have been published,
disclosed, or provided, if it is a legal entity, any and all documents and
information required under applicable law or decision of any competent authority
to be published, disclosed and/or provided to its members, partners or
shareholders, bondholders, participation certificates owners or owners of its
interim certificates;

f) without any delay following their completion but no later than within one
hundred and eighty (180) days following the end of the relevant calendar year,
if it is a person which prepares or is required to prepare pursuant to
applicable law or at the Bank's request pursuant to the Loan Agreement, the
Guarantee Agreement, the General Loan Terms and Conditions, or other agreements
in connection with the Loan Agreement, audited financial statements or audited
consolidated financial statements, the audited financial statements and the
audited consolidated financial statements including the annual report for the
relevant accounting period, report from the auditor and all reports or documents
prepared by the auditor for it. At the Bank's request, the Client shall also
provide such information in respect of any of the Client's Affiliates if it is a
person required to prepare audited financial statements or the audited
consolidated financial statements pursuant to applicable law or, at the Bank's
request, pursuant to any contractual relationship related to the Loan Agreement;

g) within one month following the end of the relevant calendar quarter, if it is
a person which is required to prepare quarterly financial statements on a
regular basis (pursuant to, for example, "The Terms and Conditions for
Acceptance of a Security for Trading on the Prague Securities Exchange") or at
the Bank's request pursuant to the Loan Agreement, the Guarantee Agreement, the
General Loan Terms and Conditions, or other agreements in connection with the
Loan Agreement, the quarterly financial statements;

h) report of occurrence of an Event of Default. Such report including the
detailed description of the Event of Default and proposed remedy thereof by the
Client shall be provided to the Bank without any delay but no later than three
(3) Business Days following occurrence of such Event of Default;

i) without any delay, but in any event no later than three (3) Business Days
following the occurrence of any such fact or circumstance, (i) any information
regarding any and all facts and circumstances which it knew or may have known
that adversely affect or might adversely affect the ability of the Client, the
Guarantor, and/or any third party to perform their respective obligations
arising under or in connection with the Loan Agreement, the Guarantee Agreement,
the General Loan Terms and Conditions, and other agreements in connection with
the Loan Agreement including, without limitation, their ability to duly and
timely repay the Bank's receivables and to perform their respective obligations
under any Collateral, and (ii) information that any document or any other
information, oral or written, provided or disclosed to the Bank in connection
with the execution of the Loan Agreement, the Guarantee Agreement, or any other
agreement in connection with the Loan Agreement or drawing of any Advance is
false, incomplete, incorrect, or misleading in any material respect;

j) within fifteen (15) days following the Bank's request, any documents
evidencing the financial and economic situation of the Client, the Guarantor, or
any of the Client's Affiliates in form and substance determined by the Bank;

k) on or prior to the date of execution of the Loan Agreement and, thereafter,
promptly after any change in the information provided to the Bank, any and all
information relating to (i) the identity of each of the Client's Affiliates, and
(ii) the relations between or among such persons and, to the extent such
information differs from the information provided to the Bank in accordance with
the provisions of the foregoing sentence, also (iii) any and all information
relating to the identity of persons forming with the Client the affiliated group
of persons within the meaning of the decrees published by the Czech National
Bank, and (iv) information about the relations between or among such persons
(including, without limitation, any controlling relations);

l) if it is a person having a non-standard relation with the Bank within the
meaning of applicable law, information about such relation promptly after any
change in the information provided to the Bank;

m) within ten (10) days following the date on which any such filing was or
should have been made copies of all filings with the relevant tax authorities in
respect of income tax payment;

n) within ten (10) days following the date on which the respective obligation
arose, information about (i) its obligation to file a document or amendment
thereto in the collection of documents which forms a part of the Czech
Commercial Registry or any other registry provided for in applicable law, or
(ii) actual filing of such document or amendment thereto in the collection of
documents which forms a part of the Czech Commercial Registry or any other
registry provided for in applicable law, unless such document or amendment
thereto was delivered to the Bank pursuant to other provisions of the General
Loan Terms and Conditions. At the Bank's request, it shall provide the Bank with
a certified (notarized) copy of any such document within ten (10) days. These
obligations shall also apply in relation to any of the Client's Affiliates;

o) within fifteen (15) days following the receipt of the Bank's request, any and
all additional information and documents reasonably necessary to assess its
legal, financial, or economic situation and to confirm any information provided
by it to the Bank or that the Bank received from any third party. These
obligations shall also apply in relation to any of the Client's Affiliates;

p) no later than within fifteen (15) days following the Bank's request,
certificates issued by the relevant authorities confirming that it is not in
default with the payment of any amounts in respect of (i) any tax, (ii) the
public health insurance, (iii) social security, (iv) contributions to the state
employment policy, and (v) custom duties as recorded in the files of such
authorities;

q) promptly after adopting such intention, information about its intention to
create any pledge or other collateral over any of its assets or revenues in
order to secure obligations of any third party. This obligation shall also apply
in relation to any of the Client's Affiliates;

r) within seven (7) Business Days prior to the occurrence of such change,
information about (i) any change of data and information contained in the Loan
Agreement, the Guarantee Agreement, the General Loan Terms and Conditions, or
any other agreement in connection with the Loan Agreement or any documents and
information provided thereunder, and (ii) any changes affecting its
identification, legal status, or the authority to sign on its behalf. Within the
same term, it shall at its own cost provide the Bank with documents evidencing
such changes and any additional information that the Bank may reasonably
request. The Client shall be liable for any and all consequences arising under
or in connection with the breach by the Client of any of its obligations
hereunder. Within ten (10) Business Days of the Bank's demand to that effect,
the Client shall reimburse the Bank for any and all loss, costs and expenses,
without any limitation on the scope of such reimbursement and regardless of
whether such damage was foreseeable or not. Such obligation shall also apply to
the Guarantor;

s) promptly after adopting such intention, information about its intention to
assume any obligation to any third party under any loan, guarantee, or
otherwise. This obligation shall also apply in relation to any of the Client's
Affiliates;

t) no later than within fifteen (15) days of the Bank's request, information
about its accounts maintained with, and its use of services provided by, other
banks;

u) no later than within fifteen (15) days of the Bank's request, information
from the files of the relevant tax authority. Within three (3) Business Days
following receipt of the Bank's request specifying the purpose and scope of any
information requested, it shall release, in compliance with applicable law, such
tax authority from its confidentiality obligation for the purpose and to the
extent specified in the Bank's request;

v) if it is a municipality, region, or other corporation governed by public law,
within thirty (30) days of the end of each calendar month, information in
respect of (i) the annual budget approved by such municipality, region, or other
corporation, (ii) the relevant performance statement, and (iii) any
modifications, proposed or effected, including, without limitation, any changes
in the budget for the applicable year, organizational structure, legal position,
statutory organs, and the persons authorized to act on such organs' behalf. It
shall provide such information without delay, in each case no later than within
three (3) Business Days following the occurrence of any such fact or
circumstance.

25. Remedies. If the Bank determines on the basis of any information obtained in
the course of the evaluation of the Client or a compliance check pursuant to the
Loan Agreement or the General Loan Terms and Conditions, or on the basis of
information obtained from the Client, the Guarantor, or any of Client's
Affiliates or otherwise that any change occurred that may have a material
adverse effect on the Client's ability to perform any of its obligations under
the Loan Agreement or the General Loan Terms and Conditions, the Bank may
request the Client to take certain actions proposed by the Bank in order to
remedy such situation and/or provide additional security for due and timely
payment of its obligations. The Client shall take such action or provide such
Collateral within the time limit specified by the Bank in the proposal of such
remedies and/or the request for the provision of additional security for due and
timely payment of the Client's obligations. The time limit within which the
Client will be required to adopt any remedial action or to provide additional
security for due and timely payment of its obligations shall be no less than ten
(10) Business Days following the delivery to the Client of the above specified
proposal or request.

26. Maximum Indebtedness. Overall Indebtedness of the Client may not exceed the
maximum Indebtedness amount determined in the Loan Agreement. Overall
Indebtedness of the Guarantor may not exceed the maximum Indebtedness amount
determined in the Guarantee Agreement.

27. Rights of Third Parties. If any right in rem or contractual right is created
in respect of any of the assets or revenues of the Client or the Guarantor, the
Bank may request the provision of an additional adequate security for due and
timely payment of the Client's obligations.

28. Asset Disposal. Unless otherwise provided in the Loan Agreement, the Client
may not, without the prior written consent of the Bank and whether in one or
more transactions, transfer, lease or otherwise dispose of any part of its
assets or revenues the value of which exceeds fifteen (15%) percent of the value
of the Client's assets, or permit the creation of any rights of third parties to
such assets (including assumption of guarantee obligations, accession to
obligations, or assumption of third party obligations) other than (a) in the
ordinary course of its business (in the case of entrepreneurs), or (b) an asset
disposal in exchange for a performance of at least same value. Unless otherwise
provided in the Guarantee Agreement, the Guarantor may not, without the prior
written consent of the Bank and whether in one or more transactions, transfer,
lease or otherwise dispose of any part of its assets or revenues the value of
which exceeds fifteen (15%) percent of the value of the Guarantor's assets, or
permit the creation of any rights of third parties to such assets (including
assumption of guarantee obligations, accession to obligations, or assumption of
third party obligations) other than (a) in the ordinary course of its business
(in the case of entrepreneurs), or (b) an asset disposal in exchange for a
performance of at least same value.

29. Corporate Changes. Without the prior written notice delivered to the Bank no
less than thirty (30) days prior to the date scheduled for adoption of a
decision in that matter, the Client - if a legal entity and/or the Guarantor -
if a legal entity shall not resolve on its winding-up with or without
liquidation, any change in its legal form, any purchase, sale, or lease of its
enterprise or any part thereof, any change in the amount of its registered
capital, any change in the composition of its statutory or supervisory bodies or
appointment or removal of managers directly appointed by its statutory or
supervisory bodies, or any other matter that, pursuant to any applicable foreign
law, might have effect similar to that of the above described corporate changes.

30. Collateral for Obligations of Client. To secure any and all obligations of
the Client arising under or in connection with the Loan Agreement, and
regardless of whether due or not and conditional or not, the Client shall
provide to the Bank at its request adequate Collateral. The Client shall inform
the Bank of its intention to transfer, lease, and/or lend its assets or any part
thereof in respect of which any contractual right or right in rem was created in
favor of the Bank. Without the prior written consent of the Bank, the Client and
the Guarantor shall not create, or permit the creation of, (i) a pledge or other
encumbrance as a security for the obligations of third persons, or (ii) any
right of third person to claim the creation of any such pledge or other
encumbrance, in respect of assets or revenues of the Client, the Guarantor or
any of the other Client's Affiliates. Should any assets or a part thereof in
respect of which any contractual rights or rights in rem were created in favor
of the Bank be transferred or leased or any pledge, encumbrance or similar
rights in respect of such property be created, the Bank shall be entitled to
request additional adequate Collateral.

31. Replenishment of Collateral. If, prior to the payment by the Client in full
of any and all receivables of the Bank under or in connection with the Loan
Agreement, the value of any assets, receivables or other security instruments
which secure the payment of the Bank's receivables from the Client is reduced or
such assets, receivables or other security instruments cease to exist, the
Client shall, upon the Bank's first demand, provide additional adequate
Collateral to the extent determined by the Bank. The Client shall pay any and
all expenses incurred by the Bank in connection with such replenishment of
Collateral.

32. Collateral Valuation. The Bank may conduct, or designate a third person to
conduct, the Collateral Valuation, or accept the Collateral Valuation conducted
by a third party at the sole cost of the Client. During each Collateral
Valuation, the Client shall provide the Bank or such third party conducting the
Collateral Valuation with all necessary cooperation, or procure the cooperation
of any third parties providing the Collateral, and pay any and all expenses
incurred in connection with the Collateral Valuation.

33. Insurance. At the Bank's request and to its satisfaction, the Client shall
insure, within the time limit determined by, and with an insurer acceptable to,
the Bank all insurable risks relating to its property, assets acquired or
improved with the proceeds of the Loan or any assets securing the Client's
obligations to the Bank under the Loan Agreement. At the Bank's request and to
its satisfaction, the Guarantor shall insure, within the time limit determined
by, and with an insurer acceptable to, the Bank all insurable risks relating to
its assets securing the Guarantor's obligations to the Bank under the Guarantee
Agreement. The Client - if an individual - shall at the Bank's request and to
its satisfaction, conclude within the time limit determined by, and with an
insurer acceptable to, the Bank a life insurance and any other appropriate
insurance that the Bank may require. The Guarantor - if an individual - shall at
the Bank's request and to its satisfaction, conclude within the time limit
determined by, and with an insurer acceptable to, the Bank a life insurance
satisfactory to the Bank and any other appropriate insurance that the Bank may
require. The Bank may also accept the above specified insurance if concluded in
favor of the Client or the Guarantor by a third party. To the extent the
insurance concluded in favor of the Client or the Guarantor is not deemed
sufficient by the Bank, the Client and/or the Guarantor shall within a time
limit set therefor arrange for a sufficient additional insurance. The Client
and/or the Guarantor shall provide the Bank with documents evidencing the
establishment of such insurance in form and substance acceptable to the Bank.

34. Due Payment of Insurance Premium. Until the payment in full of any and all
receivables of the Bank against the Client under or in connection with the Loan
Agreement, the Client shall (i) duly and timely pay, or ensure the due and
timely payment by third parties of, all insurance premiums, and (ii) comply with
all other obligations under all applicable insurance policies. Unless otherwise
agreed in the Loan Agreement, the Client shall furnish to the Bank evidence of
the payment of the premiums and due maintenance of the insurance, in form and
substance satisfactory to the Bank. Furthermore, the Client shall cause the
insurer to inform the Bank of any default in payment of any amounts in respect
of insurance premium and provide the Bank with evidence of such duty being
accepted by the insurer. In the event of default in payment of any amounts in
respect of insurance premium or any part thereof, the Bank may debit any
applicable amounts due to the insurer to any account of the Client.

35. Pledge of Receivables arising under Insurance Policies. Unless otherwise
provided in the Loan Agreement, the Client shall within five (5) Business Days
following the execution of the Loan Agreement pledge, or cause to be pledged, in
favor of the Bank any receivables arising under or in connection with any
applicable insurance policies. At the Bank's request, instead of pledging, the
Client shall assign, or cause to be assigned, such receivables to the Bank. The
Client shall deliver, or cause to be delivered, to the Bank the copies of any
and all correspondence between the insurer and the Client or the policyholder if
he is a person different from the Client.

36. Increased Costs. To the extent the Bank incurs any additional or increased
costs or expenses in connection with the administration of the Loan as a result
of a change in laws or regulations applicable to the Bank or due to a material
change on the market, the Client shall within ten (10) Business Days following
the Bank's first demand reimburse the Bank for any and all such additional or
increased costs or expenses without any restrictions on the amount of such
reimbursement and regardless of whether any such additional or increased costs
or expenses were foreseeable or not. The Bank's demand shall be in written form
and shall contain appropriate explanation.

 

VIII. EVENTS OF DEFAULT

37. Events of Default. Unless otherwise agreed between the Bank and the Client,
each of the following events or circumstances shall be deemed to constitute an
Event of Default (an Event of Default shall also be each event or circumstance
described as such in the Loan Agreement):

a) the Client is in default with the repayment of the Loan or any part thereof
and/or the payment of any accrued interest;

b) the Client uses the Loan or any part thereof for a purpose other than that
specified in the Loan Agreement;

c) the Client and/or any of the Client's Affiliates is in default with the
performance of any monetary and/or non-monetary obligation towards the Bank or
is otherwise in breach of any of its obligations towards the Bank arising under
or in connection with any contractual arrangement with the Bank (including any
agreed prepayment) or the generally binding legal regulations;

d) the Client and/or any of the Client's Affiliates is in default with the
performance of any monetary and/or non-monetary obligation towards any third
party arising under or in connection with any contractual arrangement with the
Bank or such third party or the generally binding legal regulations;

e) any third party declares any monetary obligation of the Client and/or any of
the Client's Affiliates towards such third party immediately due and payable or
payable at demand due to the failure of the Client and/or any of the Client's
Affiliates to perform any of its obligations;

f) the Client or any person providing the Collateral fails to provide and/or
replenish the Collateral as the Bank may request or fails to comply with and
observe the terms and conditions applicable to providing collateral in respect
of any of the Bank's receivables;

g) any person providing the Collateral is in default with the performance of any
of its monetary and/or non-monetary obligations towards the Bank, and/or any
representations or warranties made by any person providing the Collateral in the
applicable agreement pursuant to or in connection which such Collateral was
created is false, incorrect, incomplete or misleading;

h) the Client or Guarantor fails to comply, in a due and timely fashion, with
any of its notification or reporting duties provided for in the Loan Agreement,
the Guarantee Agreement, the General Loan Terms and Conditions, any other
agreement or arrangement with the Bank, or applicable law;

i) any representations made by the Client or the Guarantor in the Loan
Agreement, the Guarantee Agreement, the General Loan Terms and Conditions
(including, without limitation, Article 22 and 23), or in any other document
delivered to the Bank in connection with the Loan Agreement proves to be false,
incorrect, incomplete or misleading, even if the Client or the Guarantor
notifies the Bank of any change in or amendment to such representations provided
that the Bank does not grant its consent to such change or amendment pursuant to
Article 23;

j) the Client or any of the Client's Affiliates breaches any of its obligations
specified in Article IX, including, without limitation, its obligation to
provide cooperation, or to cause the provision thereof, pursuant to Articles 41
and 42;

k) within the meaning of applicable Czech or foreign law, the Client or any of
the Client's Affiliates is insolvent or overburdened with debt or a petition for
declaration of bankruptcy, composition with creditors, or instituting of other
similar proceedings is filed in relation to the Client or any of the Client's
Affiliates;

l) the Client and/or any of the Client's Affiliates announces its intention to
suspend the performance of any of its obligations or commences negotiations with
any of its creditors with objective to restructure its obligations;

m) any competent governmental authority, including, without limitation, any
administrative authority, court, arbitration tribunal or an arbitrator
determines that the Client and/or Guarantor have breached any legal obligation
and the Bank considers such breach as having an adverse affect on the ability of
the Client and/or of the Guarantor to perform their obligations pursuant to the
Loan Agreement, the Guarantee Agreement, or the General Loan Terms and
Conditions;

n) the Client or the Guarantor or any competent body thereof breaches its
obligation not to dispose without the consent of the Bank of any assets pursuant
to Article 28, or resolves without a prior notice to the Bank on any changes in
its status pursuant to Article 29, or resolves on its winding-up with or without
liquidation, any change in its legal form, any purchase, sale, or lease of its
enterprise or any part thereof, any change in the amount of its registered
capital, any change in the composition of its statutory or supervisory bodies or
appointment or removal of managers directly appointed by its statutory or
supervisory bodies, or any other matter that, pursuant to any applicable foreign
law, might have an effect similar to that of the above described corporate
changes, or makes the above specified changes in its corporate status regardless
of the Bank having expressed in writing its disagreement therewith;

o) any entity or entities "controlling", within the meaning of the Commercial
Code, as of the date of execution of the Loan Agreement the Client and/or the
Guarantor, cease to be such controlling persons;

p) any entity or entities not "controlling", within the meaning of the
Commercial Code, as of the date of execution of the Loan Agreement the Client
and/or the Guarantor, become such controlling persons;

q) the Client's and/or the Guarantor's business authorization or any other
authorization that is in the opinion of the Bank substantial for the conduct of
the business or the performance of any obligations arising under or in
connection with the Loan Agreement, the Guarantee Agreement, or the General Loan
Terms and Conditions is withdrawn, suspended, or otherwise limited, or any event
occurs which (i) may serve as a ground for the winding-up of the Client and/or
the Guarantor as a legal entity, (ii) constitutes the grounds for such
winding-up pursuant to applicable law;

r) an event occurs which, in the opinion of the Bank, (i) might have a material
adverse effect on the business operations or financial situation of the Client
or the Guarantor, and/or (ii) has a material adverse effect on the ability of
the Client and/or the Guarantor to perform any of their obligations pursuant to
the Loan Agreement, the Guarantee Agreement, or the General Loan Terms and
Conditions;

s) the Client unreasonably delays or refuses to grant its consent with
assumption by a third party of any obligation of the Bank towards such Client in
compliance with Article 59.

IX. CLIENT EVALUATION AND CHECK OF COMPLIANCE WITH THE TERMS AND CONDITIONS OF
THE LOAN

38. Right of the Bank to Evaluate. Until the satisfaction in full of any and all
of its claims arising under or in connection with the Loan Agreement, the Bank
may evaluate the Client's ability to repay the Loan and to perform any of its
other obligations towards the Bank. The Bank shall also be entitled to evaluate
the Client's Affiliates. If a consent of any of the Client's Affiliates may be
necessary for such evaluation, the Client shall promptly procure such consent.

39. Obligation to Permit Compliance Check. At the Bank's request, the Client
shall permit a check of its compliance with the terms and conditions of the Loan
Agreement, the General Loan Terms and Conditions, and any and all other
documents which, in the opinion of the Bank, relate to the provision of the Loan
Facility or any part thereof or affect the Client's ability to repay the Loan
and to perform any of its other obligations towards the Bank at dates and in the
manner determined by the Bank.

40. Third Party Information. The Bank may in connection with such evaluation of
the Client or check of its compliance with the terms and conditions pursuant to
this Part IX demand and obtain any and all information relating to the Client
that the Bank may deem necessary for such purposes including any third party
information and the third parties concerned shall be entitled to provide to the
Bank any information that it may request. The Bank may authorize a third party
to conduct such evaluation of the Client or check of its compliance with the
terms and conditions pursuant to this Part IX.

41. Cooperation of Client. The Client shall permit the Bank to exercise, and
shall at its sole cost ensure the appropriate conditions for the exercise by the
Bank of, its rights under this Part IX, including, without limitation, (i)
permit the authorized representatives or designated employees of the Bank access
to the premises and facilities of the Client and any of the Client's Affiliates,
(ii) make available any and all accounting and other materials or documents of
the Client and of any of the Client's Affiliates on information carriers of any
kind and nature, and (iii) provide such information through its officers and the
officers of the Client's Affiliates. In this connection, the Client shall also
provide the Bank with any and all cooperation that the Bank may request,
including, without limitation, any cooperation requested from the statutory and
the other bodies of the Client and/or any of the Client's Affiliates and the
members of such statutory and other bodies, other officers, employees and other
persons (including auditors and legal counsel) having a contractual relationship
with the Client or any of the Client's Affiliates, including, without
limitation, such persons that provide professional services to the Client and/or
any of the Client's Affiliates. The Client shall reimburse the Bank for any and
all reasonable costs that the Bank may incur in the exercise of any of its
rights under this Part IX.

42. Cooperation of Third Parties. The Client shall ensure the cooperation of
third parties in the exercise by the Bank of its rights under this Part IX. To
the extent it may be required in this connection, the Client shall at the Bank's
request promptly issue to the Bank or a third party a power-of-attorney or other
authorization permitting the Bank to the exercise of any of its rights under
this Part IX.

 

X. SANCTIONS

43. Termination by Notice of Provision of Loan Facility; Rescission of the Loan
Agreement. The provision of the Loan Facility may only be noticed and the Loan
Agreement rescinded in instances and subject to the conditions stipulated by the
General Loan Terms and Conditions or the Loan Agreement.

44. Right of Bank to Notice the Provision of Loan Facility, Rescind the Loan
Agreement, and/or Declare the Loan Immediately Due and Payable. The Bank may
terminate by notice the provision of the Loan Facility, or rescind the Loan
Agreement with effect as of the delivery to the Client of a written notice of
termination or rescission and/or declare the Loan and any and all of the other
obligations of the Client immediately due and payable, provided, that the Loan
and any and all of the other obligations of the Client shall become due and
payable as of the Pre-Payment Day, if:

a) the Client or the Guarantor disagrees with an amendment to the General Loan
Terms and Conditions within the time limit specified in Article 3;

b) an Event of Default occurs;

c) the provision of the Loan Facility, drawing of any Advance, or performance of
any obligation of the Bank would result in a breach of applicable law regulating
obligations of the Bank or having impact on the economic management and/or legal
status of the Bank, including, without limitation, any law, decree, and/or
provision of the Czech National Bank;

d) between the date of execution of the Loan Agreement and the date on which an
Advance is requested, any change occurs affecting the Client, including, without
limitation, a change in its economic situation which, in the opinion of the
Bank, might have a material adverse effect on the Client's ability to perform
any of its obligations arising under or in connection with the Loan Agreement,
the General Loan Terms and Conditions, or other contractual relationships
between the Client and the Bank relating to the Loan Agreement;

e) within the time-limits specified by the Bank in the proposal of such remedial
actions and/or the request for the provision of additional Collateral, the
Client fails to (i) take the remedial actions proposed by the Bank pursuant to
Article 25, or (ii) provide the additional Collateral requested by the Bank
under Articles 25, 27, 30 or 31;

f) the applicable Reference Rate was not announced on the Calculation Day and
the Client fails to reach an agreement with the Bank on the amount or method of
calculation of the Variable Rate pursuant to Article 8.7 within one (1) month
following such Calculation Day.

45. Implications of Loan Being Declared Immediately Due and Payable. If the Bank
declares the Loan and any other obligations of the Client towards the Bank
immediately due and payable, the Client shall on the Pre-Payment Day (i) repay
the Loan, (ii) pay any interest accrued thereon as of the Pre-Payment Day, and
(iii) comply with the other obligations of the Client arising under or in
connection with the Loan Agreement or the General Loan Terms and Conditions.

46. Implications of Rescission of the Loan Agreement. Upon rescission of the
Loan Agreement, all of the rights and obligations of each of the Bank and the
Client shall terminate except for the rights and obligations specified in this
Article. If the Bank rescinds the Loan Agreement, the Client shall within five
(5) Business Days following the delivery of the applicable notice of rescission
(i) repay the Loan, (ii) pay any interest accrued thereon as of date of such
repayment, and (iii) satisfy all other monetary obligations of the Client
arising under or in connection with the Loan Agreement and the General Loan
Terms and Conditions (including, without limitation, any contractual penalties,
default interest, reimbursement for damages and costs incurred by the Bank,
Charges, and Fees). Rescission of the Loan Agreement shall not affect any
provisions concerning the choice of law and the resolution of disputes between
the Bank and the Client and any security for payment of the Bank's receivables
arising under or in connection with the Loan Agreement.

47. Contractual Penalty. If the Bank rescinds the Loan Agreement, and/or
terminates by notice the provision of the Loan Facility, and/or declares the
Loan and any and all other obligations of the Client immediately due and payable
pursuant to Article 44, it may request the payment of a contractual penalty
amounting to the aggregate amount of interest accrued on the Loan Facility
calculated by applying the interest rate specified in the Loan Agreement
effective on (i) the Pre-Payment Day, if it declares the Loan immediately due
and payable, or (ii) the date of delivery of the applicable notice of
rescission, if it rescinds the Loan Agreement, or (iii) the date of delivery of
the applicable notice of termination, if it terminates by notice the provision
of the Loan Facility, for the time period from the Pre-Payment Day or the date
of delivery of the applicable notice of termination or notice of rescission to
the final repayment date in respect of the Loan pursuant to the Loan Agreement.

48. Obligation to Reimburse Bank for Costs and Damages. If the Bank rescinds the
Loan Agreement, and/or terminates by notice the provision of the Loan Facility,
and/or declares the Loan and any and all other obligations of the Client
immediately due and payable, it may request from the Client reimbursement for
any and all damages that the Bank may incur in connection with such rescission
of the Loan Agreement, such termination by notice of the provision of the Loan
Facility, and/or such declaration of immediate maturity. The term "damage(s)" as
used herein shall mean and include, without limitation, any lost profits and
actual damage (in Czech: usly zisk a skutecna skoda). The term "damage(s)" shall
also mean any loss and costs incurred by the Bank in connection with its
rescission of the Loan Agreement, termination by notice of the provision of the
Loan Facility or declaration of the Loan immediately due and payable.
Furthermore, the Bank may request from the Client or the Guarantor reimbursement
for any and all costs and expenses incurred by the Bank in connection with the
enforcement of any of the claims that the Bank may have against the Client or
the Guarantor (including, without limitation, any expenses of the Bank, costs of
representation, and any costs and expenses incurred by its counsel in connection
with the enforcement of claims, court, administrative, arbitration, or other
proceedings, administrative charges, etc.) or in connection with each such
individual case in which the Bank may rescind the Loan Agreement, terminate by
notice the provision of the Loan Facility, or declare the Loan and any and all
other obligations of the Client immediately due and payable pursuant to Article
44. The Bank may further request from the Client or the Guarantor reimbursement
for any and all costs that the Bank may incur in connection with its acting as a
party in any court, administrative, arbitration or other adversary proceedings
between the Client or the Guarantor and a third party.

 

XI. OTHER PROVISIIONS

49. Legal Capacity; Identification; Representation pursuant to Power-of-Attorney

49.1 Legal Capacity, Identification. Prior to entering into any contractual
relationship with the Bank in connection with the Loan, at the Bank's request,
the Client shall furnish to the Bank evidence of its legal capacity and
establish its identity. The term "establish identity" as used herein shall mean
(a) with respect to Clients - individuals - providing evidence of certain data
and information relating to such individual, including, without limitation,
his/her first and last name(s), birth number or date of birth, permanent
residential address or place of business, commercial name and identification
number, and (b) with respect to Clients - legal entities - (i) providing
evidence of certain data and information relating to such entity, including,
without limitation, its commercial name or name, registered address, company
identification number (as abbreviated in Czech: IČ), and (ii) establishing the
identity of the individual authorized to act on behalf of the Client in
connection with the Loan. With respect to Clients - legal entities - legal
capacity is typically evidenced and identity established by (i) a valid excerpt
from the Commercial Registry not older than thirty (30) days or an officially
certified (notarized) copy thereof or other similar certificate of incorporation
in the applicable public registry, and (ii) a valid personal identification card
or a valid passport of the person authorized to act on behalf of the Client in
connection with the Loan Agreement. With respect to Clients - individuals -
identity is typically established by the presentation of a valid personal
identification card or a valid passport.

49.2 Power-of-Attorney. Each power-of-attorney granted by the Client to a third
party (the "Attorney") shall be in writing and sufficiently specific and duly
executed by the Client and, at the Bank's request, shall contain the acceptance
thereof by the Attorney. The Bank may in each case request the extension or
specification in further detail of its contents and the Client is obliged to
comply with such request. The signature of the Client must be officially
certified (notarized) (see also Article 52). The Bank may request the Attorney
to provide evidence of his/her legal capacity and establish his/her identity in
accordance with the Article 49.1. The Client shall without delay and in each
case no later than seven (7) Business Days prior to such change, expiration or
termination notify the Bank in writing of any change or expiration and/or
termination of the power-of-attorney granted to the Attorney. The Client shall
be liable for any and all consequences resulting from the Client's breach of its
obligation to notify the Bank within the above specified time limit of any
change, expiration or termination of the power-of-attorney. Specifically, the
Client shall reimburse the Bank for any and all damage and costs and expenses,
without any limitation on the extent of such reimbursement and regardless of
whether such damage was foreseeable or not.

49.3 Authentication of Signatures. The Bank may examine the authenticity of all
signatures affixed to any and all written instruments and documents executed for
or on behalf of Client. If, in its opinion, the Bank reasonably believes that
any such signature is not valid, genuine, or authentic, the Bank may reject such
instrument or document or refuse to execute such instruction received from the
Client and shall notify the Client of such rejection or refusal.

50. Set-Off

50.1 Set-Off of Receivables. Without prejudice to the provisions of Section 360
of the Commercial Code, the Bank may at any time set off any of its due
receivables against the Client against any receivables of the Client against the
Bank regardless of (i) whether any such receivables of the Client against the
Bank are due and payable or not, (ii) the currency in which such receivables are
denominated, and (iii) the legal relationship under which such receivables
arise. The Bank may in the same manner set off any of its matured receivables
against the Guarantor against any receivables of the Guarantor against the Bank.

50.2 Contractual Set-Off. The Bank may at any time use for the satisfaction of
any of its due receivables against the Client the funds deposited in any of the
Client's accounts maintained with the Bank, irrespective of whether the Client's
receivable in respect of the payment of funds from the applicable account are
due or not. The Bank may use such funds at any time after its receivable against
the Client has become due and payable by debiting the Client's account with the
applicable amount without prior notice to the Client. If the funds on such
accounts are not sufficient for the payment of all due receivables of the Bank
and the payments to be made pursuant to Client's instructions, the Bank shall be
entitled to perform first the payment in respect of its due receivables. The
Bank may in the same manner use the funds deposited in any account of the
Guarantor maintained with the Bank for the satisfaction of any due and payable
receivable of the Bank against the Guarantor.

50.3 Section 361 of Commercial Code. It is agreed and acknowledged that the
provisions of Section 361 of the Commercial Code shall not apply to any
contractual relationship between the Client and the Bank.

 

51. Exchange Rate

51. Exchange Rate. Unless in specific cases agreed otherwise between the Bank
and the Client, the Bank will in connection with any payment or other operation
(e.g., mutual claims set-off) apply non-cash foreign exchange rate for the sale
or purchase (in Czech: devizy-prodej or devizy-nákup) determined by the Bank two
(2) Business Days prior to the day scheduled for performing such payment or
other operation. If the exchange rate determined in the above specified manner
may not be applied, the applicable exchange rate shall be the rate determined by
the Bank as of the Business Day immediately preceding the above specified day.
The Bank will only perform payment or any other operation requiring the
application of foreign exchange rate on a day, which is a Business Day in
respect of all currencies involved. If, in the above specified cases, the
payment or any other operation is made in cash and unless otherwise agreed
between the Bank and the Client, the Bank will apply the cash foreign exchange
rate for the sale or purchase (in Czech: valuta-nákup or valuta-prodej)
determined by the Bank for the day when such payment or other operation is
performed. Such payment or other operation may only be performed on a day, which
is a Business Day in respect of all currencies involved.

 

52. Communications with Bank

52.1 Notices Confirmed in Writing. The Client and the Bank may in their mutual
communication (pursuant to a particular mutual agreement) use telephone,
registered mail, personal delivery, facsimile, tested telex, coded SWIFT or
other electronic communication facilities. The Bank may request a written
confirmation of certain communications transmitted via telephone, facsimile,
telex, or other electronic communication facilities within three (3) Business
Days. If the Client fails to make such written confirmation, the Bank may, but
shall not be obliged to, execute the instruction and/or act in accordance with
the notice concerned.

52.2 Form, Language and Manner of Instruction. The Bank may condition the
execution of any instruction of the Client by the presentation thereof to the
Bank in a form, language, or the manner of delivery thereof specified by the
Bank.

52.3 Notarized and Apostilled Documents. The Bank may require any copy of an
original document submitted to the Bank to be notarized or otherwise
authenticated by the appropriate authority. With respect to foreign documents
submitted by the Client to the Bank, the Bank may require such documents to be
superlegalized or, as appropriate, apostilled pursuant to the Hague Convention
Abolishing the Requirement of Legalization for Foreign Public Documents of 1961.

52.4 Certified Translation. The Bank may require the Client to provide the Bank
with a certified Czech translation of any document submitted by the Client to
the Bank in any language other than Czech.

52.5 Addresses. The Client shall inform the Bank of the contact numbers and/or
addresses to which all notices and documents addressed to the Client shall be
delivered, including, without limitation, the address, telephone number,
facsimile number, and telex number, or the numbers and/or addresses of other
electronic communication facilities that the Client may provide to the Bank for
such purpose and of any change to such contact addresses or numbers. If the
Client fails to provide the Bank with such information, it is agreed and
acknowledged that any and all documents and notices to the Client have been duly
delivered to the Client if delivered at the address specified as the registered
address or place of business of the Client in the appropriate agreement or
arrangement between the Client and the Bank, or if delivered at numbers of
electronic communication facilities, that were most recently notified by the
Client. All notices and documents from the Client shall be sent to the
appropriate branch of the Bank handling the affairs relating to the business
relationship between the Client and the Bank, as such branch is specified in the
appropriate agreement or arrangement between the Client and the Bank.

52.6 Notices Delivered by Courier. Any notices delivered to the Client by
courier shall be deemed delivered when received by the Client or any of its
employees. Any notices delivered by courier to the Bank shall be deemed
delivered when received by the designated employee of the branch of the Bank
handling the business relationship between the Client and the Bank.

52.7 Presumption of Delivery. Any notices mailed by the Bank to the Client by
registered mail, sent by courier or in a similar manner and returned to the Bank
as undelivered shall be deemed to have been delivered at the time of its return
regardless of whether the addressee had knowledge of such shipment or not.

52.8 Discovery of Errors. If the Bank discovers an error in any communication,
statement of account, notice or any other information or statement it has
provided to the Client, the Bank shall promptly notify the Client thereof. The
Client shall examine and review statements of accounts, notices, and/or any
other communications and information sent to the Client by the Bank immediately
upon the delivery thereof, and promptly notify the Bank of any and all
discrepancies it has discovered or, at the Bank's request, confirm that the Bank
duly executed any and all orders and instructions received from the Client. If
the Client discovers any error in the performance by the Bank of any of its
orders or instructions, it shall promptly notify the Bank thereof. If the Bank
discovers an error in any statement of account, notice or any other
communication or in the execution by the Bank of any order or instruction
received from the Client or, if any such error is notified to the Bank by the
Client, the Bank shall remove any such error without unnecessary delay.

 

53. Liability of Bank

53. Risk of Loss of Property. The Client shall be liable for risk of damage to
the property that may occur as a result of sending money, documents, or other
shipments by the Bank to the Client or third parties pursuant to an order
received from the Client.

 

54. Taxes

54.1 Tax Gross-Up. All payments to be made by the Client in favor of the Bank
hereunder or under any agreement or other arrangement between the Bank and the
Client shall be made without any deduction or withholding on account of tax or
other obligations unless the Client is required by applicable law to make such
payment subject to the deduction or withholding of tax. If such deduction or
withholding is required, the sum payable by the Client shall be increased to the
extent that, after making of the required deduction or withholding, the Bank
receives and is entitled to retain, free of any obligation to make such
deduction or withholding, a net sum equal to the sum which it would have
received and so retained had no such deduction or withholding been made or
required.

54.2 Tax Deductions. The Bank makes deductions on account of the appropriate
taxes in accordance with applicable laws and regulations as in effect in the
Czech Republic, unless an applicable international double taxation treaty
provides otherwise and the Client submits to the Bank an evidence of its tax
domicile covered by such treaty. Such evidence must be in form and substance,
which is sufficient in the opinion of the Bank. In connection therewith, the
Bank may require from the Client such other documents as it deems reasonably
necessary.

 

XII. APPLICATION OF GENERAL LOAN TERMS AND CONDITIONS MUTATIS MUTANDIS

55. Other Obligations of Guarantor. The provisions of Part IX, Part XI, and Part
XIII shall apply mutatis mutandis to the mutual rights and obligations of the
Guarantor and the Bank. For the avoidance of doubt, it is agreed and
acknowledged that, for the purposes of the provisions enumerated above, the
Guarantor shall be deemed to be the Client and the Guarantee Agreement shall be
deemed to be the Loan Agreement.

 

XIII. FINAL PROVISIONS

56. Communication Recording and Archiving. The Client expressly agrees and
consents that the Bank may record any communication between the Bank and the
Client by any technical means available to it and archive any such records as
well as any other information or documents received from the Client or third
parties in accordance with the Loan Agreement or the General Loan Terms and
Conditions.

57. Confidentiality of Information. The Bank is entitled to use any Confidential
Information for the purposes of management of the contractual relationship
between the Client and the Bank under the Loan Agreement and for all other
purposes related to the business activity of the Bank, including, without
limitation, evaluation of creditworthiness of the Client, mailing of offers to
provide goods or services to the Client and processing of Confidential
Information for such purposes. Furthermore, the Bank is entitled to provide the
Confidential Information to (i) the Bank's Affiliates, (ii) any third person
authorized by the Bank to perform any of its legal or contractual obligations,
(iii) any third person to whom the Bank intends to transfer or assign its
receivables against the Client, and (iv) any other banks, foreign banks,
branches of foreign banks, insurance companies and other financial institutions
for the purposes of evaluation of the creditworthiness of the Client.

58. Protection of Personal Data. Without prejudice to the foregoing provisions,
the Client - individual hereby agrees, consents and acknowledges that the Bank
may in accordance with the Loan Agreement and the General Loan Terms and
Conditions or in connection with the legal relationship arising thereunder
collect his/her personal data protected under applicable law (including, without
limitation, its name, surname, address, telephone and fax numbers, e-mail
addresses, birth date, birth number, information regarding status of property
and liabilities, personal status, income, and credit history), and use and treat
such data in the same manner as Confidential Information in accordance with the
provision of Article 57 of the General Loan Terms and Conditions, including
their use and processing for the purposes set forth in Article 57 of the General
Loan Terms and Conditions. Furthermore, the Client agrees, consents and
acknowledges that the Bank may process any of such personal data (including,
without limitation, collecting, combining, archiving, saving to data carriers,
providing, modifying, accessing, using, disclosing, publishing, classifying,
blocking and liquidating of the personal data) irrespective of the purpose for
which such data has been collected, enable the processing of such personal data
by third parties (including any parties having their registered office in
jurisdictions other than the Czech Republic) pursuant to an agreement on
personal data processing, merge such personal data with personal data that were
collected for different purposes and freely transfer such personal data to any
of the Bank's Affiliates. The Bank's Affiliates receiving such information shall
be entitled to process such personal data in the extent of the Bank's
authorization hereunder. Furthermore, the Bank shall be entitled to store and
archive such data until the termination of the legal relationship established
under the Loan Agreement and thereafter for an additional period of ten (10)
years. The Client acknowledges that the provision of his/her personal data to
the Bank, irrespective of whether such provision is made by the Client and/or
any third party in accordance with the General Loan Terms and Conditions, is
purely voluntary. The Client acknowledges his/her rights to gain, subject to
statutory limitations, access to personal data collected and processed by the
Bank in accordance with this Article, and furthermore his right to contact the
Office for Personal Data Protection and/or to claim statutory remedies
(including, without limitation, apology, abstention from, and remedy of, the
unlawful activities, satisfaction, blocking and liquidation of concerned
personal data, correction and completion of incorrect or inaccurate personal
data, pecuniary compensation and recovery of sustained damages), should the Bank
breach any of its relevant statutory duties with respect to personal data
processing and protection.

59. Assignment. The Client shall not assign any of its rights, receivables or
obligations under the General Loan Terms and Conditions, the Loan Agreement or
any other arrangement between the Bank and the Client without a prior written
consent of the Bank. The Client acknowledges and agrees that the Bank may at any
time, at its sole discretion, assign any of its rights or receivables under the
General Loan Terms and Conditions, the Loan Agreement or any other arrangement
between the Bank and the Client. Should the Bank intend to transfer any of its
obligations under the General Loan Terms and Conditions, the Loan Agreement or
any other arrangement between the Client and the Bank to any third person, the
Client shall not unreasonably withhold or delay its consent with such transfer.

60. Contractual Penalty. Any exercise by the Bank of its right to request from
the Client the payment of contractual penalty in accordance with the Loan
Agreement or with the General Loan Terms and Conditions shall not in any manner
affect or limit any of the other rights or remedies available to the Bank under
the Loan Agreement, the General Loan Terms and Conditions, any agreements
establishing the Collateral, or any other arrangement between the Bank and the
Client and applicable law. Any circumstances excluding the liability or lack of
fault on the part of the Client shall not affect the right of the Bank to claim
contractual penalty. The right of the Bank to request contractual penalty shall
to no extent affect the claim of the Bank to receive damages for the breach of
contractual obligations. The Client shall perform any of its obligation the
performance of which is secured by such contractual penalty regardless of
whether such contractual penalty was paid or not.

61. Governing Law. The contractual relationship between the Bank and the Client
shall be governed by the laws of the Czech Republic, especially, without
limitation, the applicable provisions of the Commercial Code.

62. Severability. If any provision of the General Loan Terms and Conditions or
the Loan Agreement is, becomes or is determined to be invalid or unenforceable,
such invalidity or unenforceability shall not (to the maximum extent permitted
by applicable law) invalidate or render unenforceable the remaining provisions
of the General Loan Terms and Conditions and the Loan Agreement. In such event,
the Bank and the Client shall replace the invalid or unenforceable provision
with a valid and enforceable provision, which will achieve, to the maximum
extent permitted by law, the same result and effect as contemplated by the
provision to be replaced.

63. Force and Effect. The General Loan Terms and Conditions shall take force and
effect on the date they are signed by the Bank and the Client.

64. Amendments to Former General Loan Terms and Conditions

64.1 Replacement of Former General Loan Terms and Conditions. Except for the
provisions of this Article, the General Loan Terms and Conditions shall fully
supersede the Former General Loan Terms and Conditions. The Bank shall notify
this fact to the Clients whose legal relationship with the Bank is regulated by
any of the Former General Loan Terms and Conditions by a written notice of
displaying the General Loan Terms and Conditions on the Bank's premises or
otherwise as the Bank may select in its sole discretion mailed to the
correspondence address of the Client specified in the Loan Agreement.

64.2 Exceptions from Replacement. Unless otherwise agreed between the Bank and
the Client, the following provisions of the Former General Loan Terms and
Conditions shall remain in full force and effect and any conflicting provisions
of the General Loan Terms and Conditions shall not apply to the relationship
between the Bank and the Client in each case until the delivery by the Bank to
the Client of a written notice informing the Client that any specific provisions
of the Former General Loan Terms and Conditions cease to be valid.

64.3 Effect of Replacement of the Former General Loan Terms and Conditions. With
respect to the legal relationship between the Bank and the Client regulated by
the Former General Loan Terms and Conditions, the General Loan Terms and
Conditions shall become effective as of the date the new General Loan Terms and
Conditions are signed by the Bank and the Client, to the extent the Client shall
have not rejected in writing the effect of the General Loan Terms and Conditions
on its legal relationship with the Bank governed by the Former General Loan
Terms and Conditions prior to the General Loan Terms and Conditions becoming
effective.

65. Definition of Terms.

a) "Advance" shall mean each drawing by the Client of specific amount of funds
denominated in Czech crowns or a foreign currency in accordance with the Loan
Agreement.

b) "Announcement of Changes" shall mean the displaying of the full text of the
amended General Loan Terms and Conditions on the Bank's premises or in other
appropriate manner as the Bank may determine in its sole discretion.

c) "Arrangement Fee" shall mean the fee provided for in Article 9.1.

d) "Bank" shall mean Ceska sporitelna, a.s., IC (Company Id.No.): 45244782.

e) "Bank's Affiliates" shall mean and include (i) all companies holding an
ownership interest in the Bank in excess of twenty-five (25) percent of the
Bank's registered capital, and (ii) all companies in which any of the companies
referred to above holds an ownership interest in excess of twenty-five (25)
percent of their registered capital and, if any such company creates no
registered capital, a share in excess of twenty-five (25) percent of such
company's voting rights. Bank's Affiliates further include all companies, in
which the Bank holds an ownership interest in excess of twenty-five (25) percent
of such companies' registered capital and, if any such company creates no
registered capital, a share in excess of twenty-five (25) percent of such
company's voting rights.

f) "Banking Act" shall mean Czech Act No. 21/1992 Coll., on banks, as amended.

g) "Base Rate" shall mean a floating interest rate determined by the Bank
depending on the development on financial markets.

h) "Business Day" shall mean a day on which banks are generally open for
business and interbank transactions are settled in the Czech Republic. If such
reference relates to a date for the payment of a sum which is denominated in a
currency other than Czech Crowns, a Business Day shall mean any day on which
banks are generally open for business and interbank transactions are settled in
the Czech Republic and in the principal financial center in respect of the
currency in which such sums payable are denominated. For the purposes hereof,
the term "principal financial center" shall mean the marketplace on which
interest rates are primarily listed for, and transactions primarily settled in,
such other currency.

i) "Calculation Day" shall mean the date occurring two (2) Business Days prior
to the first day of the subsequent Interest Rate Period, on which the Bank
identifies the value of the Reference Rate and determines, on the basis of such
value, the value of the Variable Rate applicable for the calculation of interest
to accrue on the Loan during the subsequent Interest Rate Period.

j) "Charges" shall mean the charges provided for in the Loan Agreement, the
General Loan Terms and Conditions, the List of Fees and Charges and any other
arrangements between the Bank and the Client.

k) "Client" shall mean a legal entity or an individual - entrepreneur as
borrower with whom the Bank as lender concluded the Loan Agreement. For the
avoidance of doubt, the Client shall also mean any municipality or region as a
legal entity (a corporation under public law) pursuant to applicable law, which
is the borrower due to its entering into the Loan Agreement with the Bank as
lender.

l) "Client's Affiliates" shall mean any and all entities that are controlled,
pursuant to the applicable provisions of the Commercial Code, by the Client,
that are controlling, pursuant to the applicable provisions of the Commercial
Code, the Client and/or that are with the Client under the common control. For
the purposes of the General Loan Terms and Conditions, Client's Affiliates shall
also include the Guarantor.

m) "Collateral" shall mean any and all contractual or other arrangements and
other instruments established as a security for the due and timely payment by
the Client of any claims that the Bank may have against the Client under the
Loan Agreement and the General Loan Terms and Conditions.

n) "Collateral Valuation" shall mean an expert appraisal of value of Collateral
conducted in accordance with the General Loan Terms and Conditions, the Loan
Agreement and the related agreements.

o) "Commercial Code" shall mean the Czech Act No. 513/1991 Coll., the Commercial
Code, as amended.

p) "Commitment Fee" shall mean the fee provided for in Article 9.2.

q) "Confidential Information" shall mean any and all information relating to the
Client provided or disclosed to the Bank pursuant to the Loan Agreement and/or
the General Loan Terms and Conditions and which are the subject of trade or
banking secrecy or which are confidential on the statutory or contractual basis.

r) "Deed of Guarantee" shall mean the declaration contained in the Guarantee
Agreement issued by the Guarantor in favor of the Bank in which the Guarantor
specifically agrees to satisfy any and all claims that the Bank may have against
the Client under the Loan Agreement, if such claims are not satisfied by the
Client.

s) "Draw-Down Period" shall mean a time period or time limit agreed between the
Client and the Bank in the Loan Agreement, within which time period or time
limit the Client may submit a request for a drawing of any Advance and draw the
Loan Facility or any part thereof.

t) "Event of Default" shall mean and include each of the events defined in
Article 37 hereof or in the Loan Agreement.

u) "Fees" shall mean the fees provided for in the Loan Agreement, the General
Loan Terms and Conditions, the List of Fees and Charges and any other agreement
between the Bank and the Client.

v) "Floating Rate" shall mean a rate used for the calculation of interest, fees
and charges, as defined in the Loan Agreement and whose amount may recurrently
change in irregular intervals during the term of the Loan Agreement.

w) "Former General Loan Terms and Conditions" shall mean the Business Terms of
Ceska sporitelna, a.s. for the provision of mortgage loans, supplementary and
building loans and the Business Terms of Ceska sporitelna, a.s., for the
provision of mortgage loans and supplementary loans denominated in foreign
currencies and combined mortgage loans.

x) "Ge

neral Loan Terms and Conditions" shall mean these General Terms and Conditions
of Ceska sporitelna, a.s., for the Provision of Loans, including Mortgage Loans,
to Legal Entities and Individuals - Entrepreneurs.



y) "Guarantee Agreement" shall mean the guarantee agreement between the Bank and
the Guarantor in respect of the rights and duties of the Bank and the Guarantor
arising in connection with the issuance by the Client of the Deed of Guarantee.
The Deed of Guarantee forms an integral part of the Guarantee Agreement. For the
avoidance of doubt, it is agreed and acknowledged that any provisions of the
General Loan Terms and Conditions referring to the Guarantee Agreement shall
accordingly apply to the Deed of Guarantee.

z) "Guarantor" shall mean any person providing, in form of a guarantee, a
security for the due and timely payment by the Client of its obligations to the
Bank arising under or in connection with the Loan Agreement.

aa) "Indebtedness" shall mean the sum of any and all obligations, whether actual
or contingent, whether incurred in one or more transactions, including, without
limitation, any loan, note, bond, debenture, letter of credit, guarantee,
indemnity or deferred payment scheme.

bb) "Interest Period" shall mean a time period identified as an interest period
in the Loan Agreement. The Client shall pay to the Bank interest accrued on the
Loan for each Interest Period.

cc) "Interest Rate Period" shall mean a time period for which the amount of a
Variable Rate in respect of the Loan is fixed. The duration of each Interest
Rate Period or the mechanism of determination thereof is agreed between the
Client and the Bank in the Loan Agreement.

dd) "List of Fees and Charges" shall mean the applicable list of fees and
charges of Ceska sporitelna, a.s.

ee) "Loan" shall mean the funds denominated in Czech crowns or a foreign
currency actually drawn and not yet repaid to the Bank by the Client in
accordance with the Loan Agreement.

ff) "Loan Account" shall mean an account maintained by the Bank to evidence
drawing of any Advances and repayment of the Loan. The Loan Account is specified
in the Loan Agreement or otherwise.

gg) "Loan Agreement" shall mean any agreement between the Bank and the Client in
which the Bank agrees to provide funds up to certain amount to the Client and
the Client agrees to return such funds and pay interest thereon to the Bank.

hh) "Loan Currency" shall mean the currency or currencies in which the Client
shall be entitled to draw and shall repay the Loan to the Bank and shall pay any
interest accrued thereon to the Bank.

ii) "Loan Facility" shall mean an amount specified in the Loan Agreement up to
which the Bank agreed to provide funds to the Client.

jj) "Pre-Payment Day" shall mean the fifth (5) calendar day following the
delivery by the Bank to the Client of a notice pursuant to the General Loan
Terms and Conditions or the Loan Agreement declaring the Loan and any and all
related obligations of the Client to the Bank immediately due and payable. If
such notice is returned to the Bank as undelivered, the date when the notice is
returned shall be deemed to be the Pre-Payment Day.

kk) "Reference Rate" shall mean a rate whose amount is announced and by
reference to which the Bank may structure the applicable interest rate in the
Loan Agreement.

ll) "Reservation Fee" shall mean a fee defined in the Loan Agreement payable by
the Client to the Bank for raising and reserving funds up to the amount of the
Loan Facility.

mm) "Variable Rate" shall mean a rate used for the calculation of interest, fees
and charges, as defined in the Loan Agreement and whose amount is fixed for the
term of each Interest Rate Period.

 

Ceska sporitelna, a.s.

:



 

By :

/s/ Josef Suryn

By :

/s/ Jaroslav Jirát

Name :

Josef Suryn

Name :

Jaroslav Jirát

Title :

Head of Section 1263 - Big Corporations

Title :

Disponent, Section 1263

Date :

October 5, 2001

Date :

October 5, 2001

 

 

 

CME Media Enterprises B.V.

 

By :

/s/ Frederic Thomas Klinkhammer

Name :

Frederic Thomas Klinkhammer

Title :

Director A

Date :

October 2, 2001

